United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-1728
                                    ___________

Robert Belt,                             *
                                         *
              Appellant,                 *
                                         * Appeal from the United States
       v.                                * District Court for the
                                         * District of South Dakota.
Michelle Boyd, Warden, Minnehaha         *
County Jail; Helen Kellen; June Odens; * [UNPUBLISHED]
Lt. Devlin; Sgt. Arntz; C.O. Carlson;    *
Randy DeRaad, Med Staff, all in their *
official and individual capacities,      *
                                         *
              Appellees.                 *
                                    ___________

                              Submitted: May 16, 2008
                                 Filed: May 20, 2008
                                  ___________

Before BYE, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

        Federal inmate Robert Belt appeals the district court’s1 denial of relief under
Federal Rule of Civil Procedure 60(b) following the adverse grant of summary
judgment in his civil rights action. While Belt did not specify a listed ground for
relief, it appears he was asserting that the judgment was void under Rule 60(b)(4).

      1
        The Honorable Lawrence L. Piersol, United States District Judge for the
District of South Dakota.
See Baldwin v. Credit Based Asset Servicing & Securitization, 516 F.3d 734, 737 (8th
Cir. 2008) (judgment is void if, inter alia, rendering court lacked jurisdiction); Hunter
v. Underwood, 362 F.3d 468, 475 (8th Cir. 2004) (Rule 60(b) relief is extraordinary
remedy that lies within discretion of trial court, but relief from void judgment under
Rule 60(b)(4) is not discretionary). We conclude, for the reasons stated by the district
court, that the judgment was not void. See Hunter, 362 F.3d at 475 (Rule 60(b)(4)
motion based on lack of subject matter jurisdiction will succeed only if absence of
jurisdiction was so obvious as to constitute total lack of jurisdiction or plain
usurpation of power so that judgment was void at its inception; noting appellant did
not appeal decision from which she sought Rule 60(b) relief, and instead employed
motion as substitute for appeal that she never filed).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                           -2-